Citation Nr: 1402353	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-46 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Barrett's esophagitis (claimed as Barrett's disease).

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to this appeal.  An addendum medical opinion is necessary with respect to the claims for service connection for bilateral hearing loss and tinnitus.  A VA examination and medical opinion is required to determine the nature and etiology of Barrett's esophagitis and GERD.


Although the Veteran's post-service treatment records until 1993 are silent for treatment for hearing loss and tinnitus, an opinion and rationale on the etiology of the disorders is necessary.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its lay opinion to make a decision.  Id.  The examiner from the March 2010 VA audiology examination did not address the Veteran's service treatment records.  Specifically, there are treatment records from January 1969 that show the Veteran was treated for left ear pain and perforated/ruptured tympanic membrane.  Given this record, a rationale regarding the etiology of the any hearing loss and tinnitus is required.  Accordingly, an addendum opinion is requested.

VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran has current diagnoses of Barrett's esophagitis and GERD.  The diagnoses have been made by the Augusta VA Medical Center (VAMC) and by private physicians.  However, the VA records and the private medical records do not provide an opinion on the etiology of either condition.  There is a statement from a private physician that was provided in February 2011, but it is unclear whether that opinion was offered after an examination of the Veteran.

Service treatment records show that in September 1968 and December 1968, the Veteran complained of right chest pain and suprapubic pain with deep pressure.  It appears that the Veteran was prescribed with Gantrisin and Donnatal.  Further, the Veteran testified at the hearing before the undersigned Veterans Law Judge that he began suffering from indigestion at around that time and it has continued until the present day.  Therefore, there is competent evidence that an association may exist between his current diagnoses and his time in service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who conducted the March 2010 VA audiology examination, or another appropriate examiner if that person is not available, and obtain an addendum opinion in order to determine the etiology of any hearing loss and tinnitus.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Specifically, the examiner is requested to address the treatment the Veteran received in January 1969 for left ear pain and perforated/ruptured tympanic membrane.

The examiner is asked to answer the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss had its clinical onset during active duty service or is related to any in-service disease, injury or event.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has tinnitus, and, if so, whether the tinnitus had its clinical onset during active duty service or is related to any in-service disease, injury or event.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

2.  Afford the Veteran a VA examination to determine the etiology of his claimed Barrett's esophagitis and GERD.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  Specifically, the examiner should discuss the lay report of symptoms by the Veteran and the treatment he received during service in September and December 1968 for right chest pain and suprapubic pain with deep pressure.  The examiner should also address the Veteran's prescription to Gantrisin and Donnatal at that time.

After physically examining the Veteran and reviewing the complete claims file, the examiner should answer the following questions:

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present Barrett's esophagitis was incurred in or aggravated by any in-service disease, injury or event.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present GERD was incurred in or aggravated by any in-service disease, injury or event.

The rationale for all opinions expressed should also be provided.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


